Name: Commission Regulation (EEC) No 1887/79 of 28 August 1979 on invitations to tender for export of forequarters and hindquarters by certain intervention agencies and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/8 Official Journal of the European Communities 29 . 8 . 79 COMMISSION REGULATION (EEC) No 1887/79 of 28 August 1979 on invitations to tender for export of forequarters and hindquarters of beef stocked by certain intervention agencies and amending Regulation (EEC) No 1687/76 stored in a Member State other than that of the inter ­ vention agency holding the products ; Whereas under Article 4 (2) of Council Regulation (EEC) No 11 34/68 (9) sums referred to in the said Article are to be paid on the basis of the conversion rate applicable at the time when the transaction or part transaction is carried out ; whereas, under Article 6 of the same Regulation , the time when a transaction is carried out is considered as being the date on which the event occurs, as defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned, which gives entitlement to the amount involved in the trans ­ action ; whereas, however, by virtue of Article 4 (3) of Regulation (EEC) No 878/77, derogations may be made from the abovementioned provisions ; Whereas the Annex to Regulation (EEC) No 1687/76 ( 10), as last amended by Regulation (EEC) No 1448/79 (n), should be amended ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ¢), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 878/77 of 25 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1 266/79 (4), Whereas the possibility of offering beef for interven ­ tion has led to substantial stocks being built up in certain Member States ; whereas market prices are rela ­ tively low and it is therefore not appropriate to dispose of all this meat on the Community market ; whereas the sale of a certain quantity of this meat should therefore be subject to the obligation to export the goods ; Whereas the French intervention agency has certain stocks of beef bought in pursuant to Commission Regulation (EEC) No 701 /79 (5), as amended by Regu ­ lation (EEC) No 900/79 (6) ; whereas in view of the characteristics of the meat in question , it should be allowed to be sold for export ; Whereas a tendering procedure should be adopted to ensure that stocks are disposed of in the most econom ­ ical way ; Whereas the sale should be subject to the provisions of Commission Regulation (EEC) No 21 6/69 ( 7 ) ; whereas, however, it seems necessary to lay down the details for the invitation to tender in order to take account of experience gained ; whereas, in particular, it should be laid down that offers must be made in national currencies ; Whereas Commission Regulation (EEC) No 1 805/77 (8), applies where beef and veal products are HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall be undertaken of beef forequarters and hindquarters bought in before 1 March 1979 and held by the following intervention agencies : Forequarters Hindquarters  Danish intervention  10094 agency : tonnes  German intervention  4 001 agency : tonnes  Irish intervention 2 487 4 676 agency : tonnes tonnes  Dutch intervention 82 401 agency : tonnes tonnes (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . (3 ) OJ No L 106, 29 . 4 . 1977, p. 27 . 4 OJ No L 161 , 29 . 6 . 1979 , p. 4 . (5 ) OJ No L 87, 7 . 4 . 1979, p . 22 . ( ») OJ No L 112, 5 . 5 . 1979, p . 14 . ( 7) OJ No L 28 , 5 . 2 . 1969, p . 10 . ( «) OJ No L 198 , 5 . 8 . 1977, p . 19 . ( «) OJ No L 188 , 1 . 8 . 1968 , p . 1 . ( 10 ) OJ No L 190, 14 . 7 . 1976, p . 1 . (") OJ No L 176, 13 . 7 . 1979, p . 22 . 29 . 8 . 79 Official Journal of the European Communities No L 219/9 not submitted in the language or one of the languages of the Member State concerned , the intervention agency may require that it be accompanied by a trans ­ lation . Article 6 By way of derogation from Article 13 ( 1 ) of Regulation (EEC) No 216/79 , each tenderer shall be informed by the competent intervention agency of the outcome of his participation in the tendering procedure . Such notification shall be made not later than the third working day following , that on which the Member States are notified by telex of the decision fixing the minimum prices. Article 7 By way of derogation from the provisions of Article 13 (2) of Regulation (EEC) No 216/69 , payment shall be made for each quantity of goods not later than the day before delivery of that quantity is taken . Article 8 In the Annex to Regulation (EEC) No 1687/76, under ' I. products intended to be exported without further processing', the following paragraph and footnote ( 13 ) shall be inserted after paragraph 12 : ' 13 . Commission Regulation (EEC) No 1887/79 of 28 August 1979 on invitations to tender for export of forequarters and hindquarters of beef stocked by certain intervention agencies and amending Regulation (EEC) No 1687/76 ( 13 ). 2 . About 397 tonnes of beef forequarters and about 401 tonnes of hindquarters held by the French inter ­ vention agency as a result of buying in pursuant to Regulation (EEC) No 701 /79, shall be sold . Article 2 1 . The sale shall take place by tender in accordance with the provisions of Regulation (EEC) No 216/69 , and in particular Articles 6 to 14 thereof, and Regula ­ tion (EEC) No 1805/77, subject to the provisions of the Regulation . 2 . Only tenders which reach the intervention agen ­ cies not later than 2 p.m . on 28 September 1979 shall be considered . This time limit shall be one hour earlier in Denmark, Germany and Ireland . Article 3 1 . By way of derogation from the provisions of Article 13 (3) of Regulation (EEC) No 216/69, the tender shall not be valid unless it is accompanied by a written undertaking by the tenderer to export the meat before 15 January 1980 . 2 . The purchaser shall take delivery of the product by the date referred to in paragraph 1 . After that date the contract shall be cancelled in respect of the quan ­ tity which has not been withdrawn . Article 4 The rate used to convert  tenders into ECU, and  minimum sale prices into national currency, shall be the representative rate in force on the closing date for submission of tenders . Article 5 The tender shall be submitted in one of the official languages of the Community. However, if a tender is ( 13 ) OJ No L 219 , 29 . 8 . 1979, p. 8 . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 August 1979 . For the Commission Finn GUNDELACH Vice-President